Citation Nr: 1418240	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  08-31 330	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right ankle disability to include as secondary to service-connected bilateral plantar fasciitis.

3.  Entitlement to service connection for a left ankle disability to include as secondary to service-connected bilateral plantar fasciitis.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1984 to October 1988, March 2002 to August 2002, August 2002 to July 2003, and November 2004 to July 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In August 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In September 2011, the Board remanded the case for additional development.  

The claims of service connection for a right ankle disability and for a left ankle disability are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Hypertension was manifested coincident with the period of active duty from March 2002 to August 2002.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Evidence 

For the first period of active duty from December 1984 to October 1988, the service treatment records are negative for any finding or diagnosis of hypertension.  

Records of the National Guard show that in April 1994 and in May 2000 the Veteran denied having or having had high blood pressure.  

For the second period of active duty from March 2002 to August 2002 an entrance examination is unavailable.  In the absence of a notation of hypertension at service entrance for the second period of service, the Veteran is presumed sound as to hypertension.   The presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  

In May 2002, private medical records show high blood pressure and medication for high blood pressure was prescribed. 

In June 2007 on VA examination, history included an initial diagnosis of hypertension in 2002.    

Analysis  

Although hypertension was not actually shown in the contemporaneous service treatment records for the second period of service from March 2002 to August 2002, the evidence does show that hypertension was diagnosed in May 2002 coincident with the second period of active duty, which is factually and legally sufficient to establish service connection under 38 C.F.R. § 3.303(a). 





ORDER

Service connection for hypertension is granted.  


REMAND

On the claims of service connection for a right ankle disability and for a left ankle disability, the service treatment records show that in February 1988 the Veteran had a soft tissue injury to the right ankle and in February 2005 there is a sick slip for a left ankle sprain.  Also in June 2005, the assessment was right ankle sprain.  

As the evidence of record is insufficient to decide the claims further development under the duty to assist is needed. 

Accordingly, the claims are REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine:

a).  Whether the Veteran has a current disability of the right ankle or left ankle or both, and, if so,

b).  Whether it is at least as likely as not (a 50 percent probability) that the current right or left ankle disability or both are related to the injuries in service, or in the alternatively, are caused by or aggravated by service-connected bilateral plantar fasciitis.  







In this context, the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of an ankle disability as a result of the service-connected plantar fasciitis beyond the natural clinical course of any current ankle disability. 

The Veteran's file must be available to the VA examiner for review. 

2.  After the development is completed, adjudicate the claims.  If the benefit sought is denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


